Citation Nr: 1010599	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable colon 
syndrome, as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for chronic headaches, 
claimed as migraines, as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk



INTRODUCTION

The Veteran had active service from December 1967 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Board notes that an unappealed November 1984 rating 
decision denied service connection for headaches.  However, 
subsequent to that determination, the Veteran has been 
awarded service connection for PTSD, which he now claims is 
the cause of his headaches.  Because the current claim is 
predicated on a theory of entitlement not available at the 
time of the 1984 decision, the Board finds that adjudication 
may proceed on the merits at this time, without any need for 
new and material evidence under 38 C.F.R. § 3.156(a).  

This matter was previously before the Board in December 2008.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  Irritable colon syndrome has not been shown to be 
proximately due to or the result of the Veteran's service-
connected PTSD.

2.  A chronic headache disability has not been shown to be 
proximately due to or the result of the Veteran's service-
connected PTSD.
 

CONCLUSIONS OF LAW

1.  Irritable colon syndrome is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).

2.  A chronic headache disability is not proximately due to 
or the result of a service connected disease or injury.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, the Veteran was sent a VCAA letter in May 2006, prior 
to the initial RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  Accordingly, no 
further development is required with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is seeking service connection for migraine 
headaches and irritable colon syndrome, both claimed as 
secondary to PTSD.  

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  
	
The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds no support 
for a grant of service connection for irritable colon 
syndrome or migraines, as secondary to service-connected 
PTSD.  At the outset, the Board notes that the October 2006 
VA examination indicates current diagnosis of chronic 
headaches, claimed as migraines, and mild irritable colon 
syndrome.

The issue for consideration is whether there is competent 
evidence establishing a causal connection between the 
service-connected PTSD and the currently diagnosed mild 
irritable colon syndrome and migraines.  

In this regard, the VA examiners in October 2006, May 2007 
and July 2009 all stated that it was less likely than not 
that the irritable colon syndrome and chronic headaches were 
caused by PTSD or by an in-service event.  In forming such 
opinions, the examiners reviewed the relevant medical 
literature, which failed to indicate that mood disorders 
could be the cause of irritable colon syndrome or migraines.  
The VA examiner in July 2009 further stated that there were 
no standard medical references supporting the contention that 
PTSD could cause irritable bowel syndrome or migraines.

Again, VA opinions of record were provided after a review of 
the record and were accompanied by supporting rationale.  
Moreover, no other opinions of record refute the above 
examiner's findings.  Therefore, the Board considers the 
opinions rendered by these examiners to be the most competent 
and probative evidence of record on the question of whether 
the Veteran's current irritable colon syndrome and chronic 
headaches are related to his service-connected PTSD.

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss the current pain and other experienced 
symptoms.  See e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the existence of headaches and gastrointestinal 
symptoms is not in dispute.  The sole question is whether 
such disorders are etiologically related to the Veteran's 
service-connected PTSD.  In this regard, the Veteran himself 
believes that his current irritable colon syndrome and 
chronic headache disability are causally related to his PTSD.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances capable of lay observation, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  In addition, clinical 
findings refute the Veteran's contentions and such findings 
are deemed more probative as they were offered by medical 
professionals.

Once again, the VA examiner opinions were offered following 
an objective evaluation of the Veteran, and were accompanied 
by supporting rationale.  Therefore, the Board considers the 
opinions rendered to be the most competent and probative 
evidence of record on the question of whether the Veteran's 
current irritable colon syndrome is related to his service 
connected PTSD.  Moreover, no other medical opinion of record 
refutes these examiners findings.

In sum, there is no support for a grant of service connection 
for irritable colon syndrome or migraines secondary to the 
Veteran's service connected PTSD.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for irritable colon syndrome, claimed as 
secondary to PTSD, is denied.

Service connection for a chronic headache disability, claimed 
as secondary to PTSD, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


